Title: Account with Isham Chisholm, [ca. 1 May 1812]
From: Jefferson, Thomas,Chisholm, Isham
To: 


          ca. 1 May 1812 
          
            
              
                  
                  
                  
                      
                      
                     Isham Chisolm in Acct with Th:J.
                  
                  
                     
                  
                  
               
              
                  
                  
                  
                  
                     
                  
                  
                  
                     
                  
                  
                     D.
                  
                  
               
              
                  
                  
                  To balance due on nail acct 29/4 =
                  
                  4
                  .89
                  
                     4.
                  
                  
                     89
                  
              
              
                  1812.
                  Mar.
                  10.
                  To cash
                  20
                  
                     
                  
                  
                     20.
                  
                  
               
              
                  
                  
                  23.
                  
                     
                     By 13. days pursuit of Jas Hubd
                      @ 2.D
                  
                  
                     
                  
                  26.
                  
               
              
                  
                  Apr.
                  5.
                  To cash
                  5
                  .
                  
                  
               
              
                  
                  
                  6.
                  To do
                  
                  20
                  .
                  
                  
               
              
                  
                  
                  15.
                  By 9. days pursuit of Jas Hub @ 1.D
                  
                  
                     
                  
                  9.
                  
               
              
                  
                  
                  
                  By jail fees 16/
                  
                  
                     
                  
                  2.
                  67
              
              
                  
                  
                  
                  By his subsistence on the road
                  
                  
                     
                  
                  2.
                  
               
              
                  
                  
                  
                  By premium promised
                  
                  
                     
                  
                  25.
                  
               
              
                  
                  
                  
                  
                     To balance thro’ E. Bacon 
                     
                     
                     
                  
                  14
                  .78
                  
                     
                  
                  
                     
                  
              
              
                  
                  
                  
                  
                     
                  
                  64
                  .67
                  64.
                  67
                  
              
            
          
        